J-S55002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    DAVON ANTHONY HAIRSTON,                    :
                                               :
                      Appellant                :   No. 116 MDA 2017

                  Appeal from the PCRA Order January 20, 2017
                In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0004751-2011


BEFORE:      DUBOW, J., RANSOM, J., and STRASSBURGER, J.*

MEMORANDUM BY DUBOW, J.:                            FILED SEPTEMBER 25, 2017

        Appellant, Davon Hairston, appeals pro se from the January 20, 2017

Order entered in the Dauphin County Court of Common Pleas dismissing his

Motion to Modify Sentence,1 which the court treated as a first Petition filed

pursuant to the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.§§ 9541-

9546. We affirm.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Appellant filed his December 29, 2016 Notice of Appeal from the December
12, 2016 Notice of Intent to Dismiss his PCRA Petition. Appellant’s appeal,
therefore, was technically premature as this is not a final, appealable order.
See Pa.R.A.P. 301; Commonwealth v. Swartzfager, 59 A.3d 616 (Pa.
Sper. 2012). However, on January 20, 2017, the PCRA court entered an
Order dismissing Appellant’s PCRA Petition. Accordingly, this appeal was
perfected by entry of a final order and its merits are properly before this
Court. See Commonwealth v. Cooper, 27 A.3d 994, 1004 (Pa. 2011)
(“The appeal may have been premature when filed; but the subsequent
actions of counsel and the trial court fully ripened it.”).
J-S55002-17



        On September 19, 2013, a jury convicted Appellant of Robbery,

Aggravated      Assault,    Simple     Assault,   Terroristic    Threats,   Recklessly

Endangering Another Person, Burglary, Theft by Unlawful Taking, and

Criminal Conspiracy.2 The jury found that Appellant possessed and used a

firearm while committing these crimes.3 On November 26, 2013, the court

sentenced     Appellant    to   an    aggregate   term   of     84   to   168   months’

incarceration. Appellant did not file a direct appeal; however, following the

filing of a PCRA Petition, on February 10, 2015, the PCRA court reinstated

his direct appeal rights nunc pro tunc.

        On direct appeal, Appellant challenged only the trial court having

declined to order a psychiatric evaluation to determine whether Appellant

was competent to stand trial.         After review, this Court concluded that this

claim lacked merit and affirmed Appellant’s Judgment of Sentence on

September 22, 2015.          Commonwealth v. Hairston, No. 444 MDA 2015

(Pa. Super. filed Sept. 22, 2015) (unpublished memorandum).                        The

Pennsylvania Supreme Court denied Appellant’s Petition for Allowance of

Appeal. Commonwealth v. Hairston, 136 A.3d 979 (Pa. filed March 29,

2016).



____________________________________________


2
 18 Pa.C.S. §§ 3701(a)(1)(i); 2702(a)(4); 2701(a)(3); 2706(a)(1); 2705;
3502(a); 3921(a); and 903, respectively.
3
    N.T., 3/13/15, at 172-173.



                                           -2-
J-S55002-17



       On July 18, 2016, Appellant filed a Post-Sentence Motion to Modify

Sentence. The court treated this Motion as a PCRA Petition, and appointed

PCRA counsel.       On August 15, 2016, and September 1, 2016, the PCRA

court docketed letters that Appellant sent to his appointed counsel informing

her of the issues he wanted her to raise in an amended PCRA Petition.

       However, in lieu of filing an amended PCRA Petition, on November 4,

2016, PCRA counsel filed a Motion to Withdraw as Counsel and a

Turner/Finley4 no-merit letter, further developing the issues raised by

Appellant in his PCRA Petition and subsequent letters to her, and concluding

that those issues were frivolous.

       Specifically, counsel notified the court that Appellant sought to raise

the following issues in his PCRA Petition: (1) that his due process rights were

violated when he was charged as an adult, even though he was under the

age of 18 at the time of the offense and no hearing was held to transfer the

case; (2) he was sentenced as a repeat felony offender, even though he

never had an adult conviction prior to this case; (3) he was sentenced under

a deadly weapon enhancement, even though he was never found guilty of

using or possessing a deadly weapon; and (4) he received an illegal

sentence, as he was sentenced to a mandatory minimum.            See Mot. to

Withdraw, 11/14/26, at ¶ 11.
____________________________________________



4
  See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -3-
J-S55002-17



      Appellant   did   not   file   a   response   to   counsel’s   Motion   and

Turner/Finley no-merit letter.

      On December 12, 2016, the PCRA court granted counsel’s Motion to

Withdraw and filed a Pa.R.Crim.P. 907 Notice advising Appellant of its intent

to dismiss his Petition without a hearing.      The PCRA court’s Order gave

Appellant 30 days in which to file a response.           Appellant did not file a

response to the Notice; instead, on December 29, 2016, he filed a pro se

Notice of Appeal. On January 13, 2017, Appellant filed a Pa.R.A.P. 1925(b)

Statement, although not ordered to do so by the PCRA court.

      On January 20, 2017, the PCRA court filed a Statement in Lieu of

Memorandum Opinion in which it dismissed Appellant’s Petition and adopted

its December 12, 2016 Memorandum Order for purposes of compliance with

Rule 1925(a).

      Appellant raises the following five issues on appeal, which we have

reordered for ease of disposition:

      [1.]   W[ere] [Appellant’s] procedural and substantive due
             process rights violated when the Commonwealth failed to
             conduct a Pre-Sentence Investigation Report to determine
             if a Decertification Hearing was warranted.

      [2.]   Was [Appellant] given notice of accusations as it relates to
             [the Sixth Amendment to the United States Constitution]
             and 18 Pa.C.S. § 104(3)-(4), to insure [Appellant] was
             provided adequate and sufficient notice of the nature
             and cause in this case.

      [3.]    Were the sentences imposed upon [Appellant] illegal
             sentences lacking statutory authorization[] when imposed
             outside of the Sentencing Code pursuant to 42 Pa.C.S. §
             9721(a)(a.1)(1-7)[sic].

                                         -4-
J-S55002-17


      [4.]    Does Title (18 Pa.C.S. §§ 1101-1104 and 1301 et seq.)
              [sic] possess any statutory authority.

      [5.]    Was the Judgment of Sentencing Order completed in error
              constituting an illegal sentence.

Appellant’s Brief at 3 (some capitalization omitted).

      We review the denial of a PCRA Petition to determine whether the

record supports the PCRA court’s findings and whether its Order is otherwise

free of legal error.       Commonwealth v. Fears, 86 A.3d 795, 803 (Pa.

2014). “The scope of review is limited to the findings of the PCRA court and

the evidence of record, viewed in the light most favorable to the prevailing

party at the trial level.” Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa.

2014) (citation omitted).

      In his first issue, Appellant claims that the Commonwealth violated his

due process rights by not conducting a “Pre-Sentence Investigation Report

to determine if a Decertification Hearing was warranted to determine

whether      this   case   should   have      been   Transfer[r]ed   From   Criminal

Proceedings.”       Appellant’s Brief at 6.   Subsumed within this claim are two

alternative arguments: (1) that the trial court erred in not considering

decertification; and (2) that the trial court should have ordered a Pre-

Sentence Investigation Report. Id. at 6, 8, 12.

      Under the PCRA, an issue is waived “if the petitioner could have raised

it but failed to do so before trial, at trial, during unitary review, on appeal[,]

or in a prior state post[-]conviction proceeding.” 42 Pa.C.S. § 9544(b). Our

review of the record indicates that Appellant could have raised the claims of


                                         -5-
J-S55002-17



error presented in his first issue either before the trial court in a Post-

Sentence Motion or on direct appeal; rather he has raised them for the first

time in the instant appeal.        Accordingly, we find that Appellant has waived

this claim.5

       In his second issue, Appellant avers the Commonwealth violated his

due process rights by not presenting him with “Formal or Specific Notice of

the charges” against him. Appellant’s Brief at 14. Consequently, he argues,

it was impossible for him to defend himself.6         Id. at 14-16.   Our review

confirms that that the PCRA court did not err in finding this issue meritless.

       The filing of a criminal information satisfies the federal and state

constitutional requirements that a defendant be given formal, specific notice

of the charged crimes.        Commonwealth v. Nischan, 928 A.2d 349, 356

(Pa. Super. 2007).        Here, on January 20, 2012, Appellant signed a Notice

of Arraignment, which listed the charges against him as “Robbery; Agg.

Assault, et al.[,]” and on which he indicated his intention to plead not guilty.

Arraignment Notice, 1/20/12.             In addition, the Commonwealth filed a
____________________________________________


5
  Moreover, Appellant’s allegation that the trial court erred by not ordering a
Pre-Sentence Investigation Report is also factually inaccurate as the record
reflects that the trial court ordered a Pre-Sentence Investigation on
September 19, 2013.
6
  Within this argument, Appellant also claims for the first time that his
counsel provided ineffective assistance. Appellant’s Brief at 16. Appellant
does not, however, set forth any argument in support of this sub-claim.
Accordingly, we find it waived.




                                           -6-
J-S55002-17



Criminal Information on February 10, 2012, and an Amended Information on

March 7, 2012. Accordingly, we conclude that the Commonwealth provided

Appellant with formal and specific notice of the crimes charged.

     Appellant’s third and fourth issues seem to be interrelated; thus, we

address them together. Although his arguments are difficult to decipher, a

generous reading indicates Appellant is alternately claiming       that (1) his

sentence is illegal because the court sentenced him outside of the

Sentencing Code; and, (2) because the legislature separated the Sentencing

Code from the Crimes Code, the court lacked authority to impose a

sentence.   Appellant’s Brief at 22-28.     Appellant also seems to argue,

without citing to any relevant authority, that only mandatory minimum

sentences are enforceable. Id. at 23, 27.

     Appellant’s argument is heavily reliant on his belief that “[t]he most

important matter that needs to be understood is that almost all of the

Sentencing Authority that Courts or Judges possessed before 1980 was

stripped from the Courts when the Sentencing Code was [s]eparated from

the Crimes Code.” Id. at 22, 27. Appellant avers that his sentence “came

from the Crimes Code (Title 18 Pa.C.S.), which is an illegal sentencing

scheme that lacks ‘Statutory Authorization.’” Id. at 24.

     Appellant’s argument demonstrates a fundamental misunderstanding

of the purpose and function of, and the distinction between, the Sentencing

and Crimes Codes. The trial court derives its sentencing authority from the

Sentencing Code, while the Crimes Code sets forth the acts that the

                                    -7-
J-S55002-17



legislature has deemed criminal and defines the elements of those offenses.

The jury convicted Appellant under the Crimes Code, and the judge

sentenced him to a term of incarceration under the Sentencing Code, as the

legislature has authorized it to do pursuant to 42 Pa.C.S. § 9721(a)

(delineating    sentencing     alternatives    available     to    the   trial     court).

Accordingly, the PCRA court did not err in concluding that Appellant’s claim

that the trial court lacked authority to sentence him was without merit.

      In his last issue, Appellant alleges that his sentence is illegal both

because the trial court failed to adequately indicate on the Judgment of

Sentence the statutes pursuant to which it was sentencing him, and because

this failure violated his due process rights. Appellant’s Brief at 18-21.

      Generally,    illegal   sentence   claims   are      not    waivable;      however,

constitutional due process sentencing claims are waived if they are raised for

the first time on appeal.      Commonwealth v. Stultz, 114 A.3d 865, 885

(Pa. Super. 2015) (citing Commonwealth v. Wallace, 533 A.2d 1051,

1054 (Pa. Super. 1987) (explaining that constitutional challenges, even

sentencing challenges based on the constitution, are waived if they are not

“raised and preserved at each level of the criminal proceeding in order that

the reviewing court will have the benefit of the lower court record on these

issues.”)).    Our review of the record indicates that Appellant raised this

constitutional sentencing claim for the first time in his Rule 1925(b)

Statement, and not in a Post-Sentence Motion.              Thus, we find this issue

waived. See 42 Pa.C.S. § 9544(b).

                                         -8-
J-S55002-17



         Even if Appellant had not waived this issue, it would not merit relief.

This Court has held that, where a court has the authority to impose a

sentence, its failure to cite a statute in the Sentencing Order does not result

in an illegal sentence.     Stultz, supra at 885.     Here, the trial court had

authority pursuant to 42 Pa.C.S. § 9721 (“Sentencing generally”) and 42

Pa.C.S. § 9756 (“Sentence of total confinement”) to impose a prison

sentence following Appellant’s convictions.      Accordingly, Appellant’s claim

fails.

         Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/25/2017




                                       -9-